
	

113 HR 4308 IH: Interstate Milk Freedom Act of 2014
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4308
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Massie (for himself, Mr. Broun of Georgia, Mr. Jones, Mr. Griffith of Virginia, Mr. Harris, Mr. Labrador, Ms. Lofgren, Mrs. Lummis, Mr. McClintock, Mr. Mulvaney, Ms. Pingree of Maine, Mr. Poe of Texas, Mr. Polis, Mr. Rigell, Mr. Stockman, Mr. Stutzman, Mr. Rohrabacher, Mr. Gohmert, and Mr. Perry) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit Federal interference with the interstate traffic of unpasteurized milk and milk
			 products that are packaged for direct human consumption.
	
	
		1.Short titleThis Act may be cited as the Interstate Milk Freedom Act of 2014.
		2.Interstate traffic of unpasteurized milk and milk products
			(a)In generalNotwithstanding the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), section 361 of
			 the Public Health Service Act (42 U.S.C. 264), and any regulations or
			 other guidance thereunder, a Federal department, agency, or court may not
			 take any action (including any administrative, civil, criminal, or other
			 action) that would prohibit, interfere with, regulate, or otherwise
			 restrict the interstate traffic of milk, or a milk product, that is
			 unpasteurized and packaged for direct human consumption, if—
				(1)such prohibition, interference, regulation, or restriction is based on a determination that, solely
			 because such milk or milk product is unpasteurized, such milk or milk
			 product is adulterated, misbranded, or otherwise in violation of Federal
			 law;
				(2)the milk or milk product’s State of origin allows (by law, regulation, or policy) unpasteurized
			 milk or unpasteurized milk products to be distributed for direct human
			 consumption by any means, including any form of retail sale, direct farm
			 to consumer distribution, or cowshare;
				(3)the milk or milk product is produced, packaged, and moved in compliance with the laws of such State
			 of origin, including any such laws relating to labeling, warning, and
			 packaging requirements; and
				(4)the milk or milk product is moved from the State of origin with the intent to transport the milk or
			 milk product to another State which allows the distribution of
			 unpasteurized milk or unpasteurized milk products for direct human
			 consumption, as described in paragraph (2), irrespective of whether the
			 applicable laws of such other State are identical to the laws of the State
			 of origin.
				(b)No preemptionNothing in this Act preempts any State law.
			(c)DefinitionsIn this Act, the following definitions apply:
				(1)The term cowshare means an undivided interest in a milk-producing animal (such as a cow, goat, sheep, or water
			 buffalo, or a herd of such animals) created by a written contractual
			 relationship between a consumer and a farmer—
					(A)that includes a legal bill of sale to the consumer for an interest in the animal or dairy herd and
			 a boarding contract under which the consumer boards the animal or dairy
			 herd in which the consumer has an interest with the farmer for care and
			 milking; and
					(B)under which the consumer is entitled to receive a share of milk from the animal or dairy herd.
					(2)The term milk means the lacteal secretion, practically free from colostrum, obtained by the milking of one or
			 more healthy animals.
				(3)The term milk product—
					(A)means a food product made from milk; and
					(B)includes low-fat milk, skim milk, cream, half and half, dry milk, nonfat milk, dry cream, condensed
			 or concentrated milk products, cultured or acidified milk or milk
			 products, kefir, eggnog, yogurt, butter, cheese, whey, condensed or dry
			 whey or whey products, ice cream, ice milk, and other frozen dairy
			 desserts.
					(4)The term packaged for direct human consumption with respect to milk or milk products—
					(A)means packaged for the final consumer and intended for human consumption; and
					(B)does not apply if the milk or milk products are packaged for additional processing, including
			 pasteurization, before being consumed by humans.
					(5)The term pasteurized means the process of—
					(A)heating milk or milk products to the applicable temperature specified in the tables contained in
			 section 1240.61 of title 21, Code of Federal Regulations (as in effect on
			 the date of enactment of this Act); and
					(B)holding the milk or milk product continuously at or above that temperature for at least the
			 corresponding specified time in such tables.
					(6)The term unpasteurized means not pasteurized.
				
